TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00577-CV



                                         In re Paul Young


                   ORIGINAL PROCEEDING FROM COMAL COUNTY


                             MEMORANDUM OPINION


               Paul Young has filed a pro se “petition for writ of habeas corpus,” challenging the

propriety of his pretrial detention and the amount of his bond and asserting that the trial court has

not ruled on his motions relating to his detention and bond. To the extent that Young is seeking

habeas relief, this Court does not have jurisdiction over Young’s request. This Court’s original

jurisdiction to issue a writ of habeas corpus is limited to those cases in which a person’s liberty is

restrained because the person has violated an order, judgment, or decree entered in a civil case.

See Tex. Gov’t Code § 22.221(d). For criminal matters, this Court’s habeas jurisdiction is

appellate only. See Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no

pet.). To the extent that Young is seeking mandamus relief, we are also unable to grant his

request because he has not provided a record showing that he is entitled to the relief sought. See

Tex. R. App. P. 52.7(a) (requiring relator to file recording containing certified or sworn copy of

every document material to his claim).

               For these reasons, we deny Young’s petition. See Tex. R. App. P. 52.8(a).
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: September 23, 2022




                                               2